REASONS FOR ALLOWANCE
Claims 1-20 are pending. Claims 16-20 have been added via amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 3/8/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 1 and 11 has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed 3/8/2021, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 5, 6, 8-12, and 15 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A close reference, Kim et al. (US PG Pub 2019/0215214), teaches transmitting data from a drone to one or more base stations (within zones, see figs. 14, and 16, step 1630). Each zone is determined by a set of base stations serving the drone (see ¶s 0318-0321 and 0392-0394). However, the reference fails to teach within any specificity the data region for the drone and the zones it serves. In particular, the reference fails to teach or adequately suggest, “decoding downlink control information (DCI) comprised in the PDCCH transmission to determine an unmanned aerial vehicles (UAV) designated data region for a downlink transmission in the serving cell; receiving one or more enhanced physical downlink control channel (EPDCCH) transmissions via one or more neighbor cells; decoding the one or more EPDCCH transmissions, wherein the one or more decoded EPDCCH transmissions comprise interference information associated with the determined UAV designated data region” as required by the claims.
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
	As per claims 1-10, the cited prior art, either alone or in combination, fails to teach the claimed features of:
decoding downlink control information (DCI) comprised in the PDCCH transmission to determine an unmanned aerial vehicles (UAV) designated data region for a downlink transmission in the serving cell; 
receiving one or more enhanced physical downlink control channel (EPDCCH) transmissions via one or more neighbor cells; 
decoding the one or more EPDCCH transmissions, wherein the one or more decoded EPDCCH transmissions comprise interference information associated with the determined UAV designated data region.
As per claims 11-20, the cited prior art, either alone or in combination, fails to teach the claimed features of:
decode downlink control information (DCI) comprised in the PDCCH transmission to determine an unmanned aerial vehicles (UAV) designated data region for a downlink transmission in the serving cell; 
receive one or more enhanced physical downlink control channel (EPDCCH) transmissions via one or more neighbor cells; 
decode the one or more EPDCCH transmissions, wherein the one or more decoded EPDCCH transmissions comprise interference information associated with the determined UAV designated data region.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 3/10/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464